Citation Nr: 1824854	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-47 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as a sleep disturbance.

2. Entitlement to service connection for neurological symptoms of the hands, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for neurological symptoms of the fingers, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for neurological symptoms of the toes, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a low back disability, including secondary to service-connected osteoarthritis of the right hip.

6.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

7.  Entitlement to service connection for neurological symptoms of the feet, to include as due to an undiagnosed illness.

8.  Entitlement to a compensable rating for irritable bowel syndrome from January 29, 2014.

9.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome on an extraschedular basis.

10.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right hip.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992, including service in Operation Desert Shield/ Storm. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decisions dated in May 2010 and September 2014 by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia. 

In November 2015, the Veteran testified at a hearing before a Veterans Law Judge at the Board's Central Office in Washington, DC.  A transcript of that hearing is of record.

In March 2016, the Board denied the claim for an effective date prior to November 13, 2009 for the grant of service connection for osteoarthritis of the right hip.  The Board remanded the additional issues for further development. 

In May 2017, the Veteran was notified that the Veterans Law Judge who conducted the November 2015 hearing was no longer employed by the Board.  He responded in July 2017 that he wanted another hearing.  As explained below, the RO conducted appropriate development to schedule the additional hearing.  The Veteran has not asserted any VA deficiency in scheduling the hearing or requested that the hearing be rescheduled; rather, he requested that the hearing be cancelled. 

The issues of service connection for sleep apnea, neurological disorders of the hands, fingers, feet and toes, and lumbar spine disability and higher initial rating for right hip osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  The Veteran has not been diagnosed with chronic fatigue syndrome, and his fatigue symptoms have been attributed to known clinical diagnoses.

2.  Throughout the appeals period, the Veteran's irritable bowel syndrome symptoms more nearly approximated diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

3.  The schedular rating criteria adequately contemplate the Veteran's irritable bowel symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome are not met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

2.  The criteria for a 30 percent disability rating for irritable bowel syndrome have been met from January 29, 2014.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.113, 4.114, Diagnostic Code (DC) 7319 (2017).

3.  The criteria for an initial rating in excess of 30 percent for irritable bowel syndrome on an extraschedular basis have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.20, 4.113, 4.114, DC 7319 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  In this case, a November 2009 letter provided adequate notification for all service connection claims.  The higher initial rating claims arise from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection in May 2010 and September 2014 rating decisions.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or there is no prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  The duty to notify is satisfied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded an August 2013 VA Gulf War examination that assessed claimed chronic fatigue syndrome (CFS).  He most recently had VA examinations for IBS in May 2016.  A material change in severity for the disability is not shown since then.  For the reasons stated in the discussion below, the examination and opinion are adequate to decide the claim in this particular case. 

During the November 2015 Board hearing, the previous VLJ explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Based in part on his testimony, the Board ordered additional development.

The AOJ substantially complied with the Board's March 2016 and August 2017 remand directives for these issues by obtaining all Richmond VA Medical Center (VAMC) since September 2014.  Updated VA examinations for higher initial rating claims were obtained.  The Veteran was scheduled for an additional Board hearing, but did not report.  See September 2017 hearing notice letter; January 2018 Informal Hearing Presentation.  He has not asserted any deficiency in scheduling the hearing or made an additional hearing request.  Thus, there has been substantial compliance with prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  The claims decided below are ready to be considered on the merits.

II. Service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has chronic fatigue syndrome (CFS), to include as a result of his service in Southwest Asia.  Because the Veteran served in the Southwest Asia Theater of Operations from August 1990 to April 1991, he qualifies as a Persian Gulf Veteran pursuant to 38 U.S.C. § 1117.

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2016, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  81 Fed. Reg. 71,382 (Oct. 17, 2016).  

The definition of "qualifying chronic disability" includes (a) undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2).  The qualifying chronic disability must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) do not reflect any treatment for, or complaints of, fatigue. 

December 1998 VA treatment records show that the Veteran sought treatment for mechanical low back pain.  He reported it had a recent onset from lifting heavy boxes.  He returned for follow-up.  He had some improvement, but was concerned that he may have developed a kidney problem.  The clinician described the Veteran as presenting in an anxious manner with multiple somatic complaints.  He noted the Veteran was treated for increased platelets without Lyme disease at a Virginia VAMC.  A chest X-ray report listed a clinical history for weakness and fatigue.  The results were negative for any acute cardiopulmonary disease.  

November 2007 private medical records (Dr. S) show that the Veteran requested sleep apnea testing.  He complained about fatigue, among other symptoms.  He was referred for a sleep study and given testosterone.  

January 2008 private medical records documented a sleep disorder consultation.  The Veteran complained about snoring habits, excessive daytime somnolence, episodes of irregular breathing observed by others, among other sleep disorder symptoms.  The physician listed several possible diagnoses, including sleep apnea, and ordered a nocturnal polysomnogram (NPSG).  A February 2008 sleep study confirmed obstructive sleep apnea (OSA).

In his December 2009 claim, the Veteran described his disability as fatigue and sleep disturbances.  He had been complaining about issues since at least 1999 or so.  He recently received testosterone shots to boost his energy.  He had been experiencing fatigue and insomnia without explanation.  He associated additional symptoms with these claimed disabilities.  He continued to have difficulty sleeping, described as unexplained sleep trouble fatigue.  

December 2009 private medical records show that the Veteran underwent an additional sleep study.  It confirmed mild obstructive sleep apnea, severe in rapid eye movement (REM) sleep.  

In his June 2010 notice of disagreement (NOD), the Veteran reported he had sleep disturbances attributable to Gulf War exposures.  He asserted that it manifested as an undiagnosed illness.  He recounted that Dr. S assessed low testosterone and gave him supplements for treatment.  He asserted his low testosterone was due to Gulf War exposures.

In December 2010, the Veteran reported that he continued to have CFS.  He recited the CFS diagnostic criteria.  He had several of the CFS symptoms, to specifically include sleep disturbance and IBS.  

December 2012 VA primary care records show that the Veteran complained about fatigue.  He also had shortness of breath (SOB) without chest pain.  He reported sleeping well at night and used a continuous positive airway pressure (CPAP) machine.  Clinical examination was grossly normal.  The clinician assessed fatigue with an unknown etiology.  He listed anemia versus low testosterone as possible etiologies.  He recommended laboratory studies for further evaluation.  
 
January 2013 VA oncology clinic records reflected that the Veteran complained about fatigue and low testosterone, which he characterized as hydrea side effects.  The clinician assessed essential thrombocytosis.  The Veteran had been taking hydrea for platelet control and the prescription was continued.  

In August 2013, the Veteran submitted an article titled Gulf War Veterans' Illnesses: Illnesses Associated with Gulf War Service.  It noted a variety of symptoms, include fatigue as associated with Gulf War service.  It listed CFS as one of several illnesses with a medically unexplained cluster of symptoms lasting six months or more.  

In August 2013, a VA medical opinion was obtained for the claim.  The examiner reviewed the claims folder.  She determined that a CFS diagnosis was not present.  She stated that there was no pathology to support a CFS diagnosis, and the Veteran had a known diagnosis for sleep apnea.  

April 2014 VA oncology clinic records showed that the Veteran complained about low energy.  He continued to be treated for essential thrombocytosis with hydrea.

At the November 2015 hearing, the Veteran indicated he first learned about CFS from reading about illnesses affecting Gulf War Veterans.  He believed it accurately described his fatigue symptoms.  

August 2016 VA oncology clinic records suggested that fatigue was a medication side effect associated with essential thrombocythemia treatment.  The Veteran continued to take hydrea.

December 2016 VA oncology clinic records indicated that his chronic fatigue remained unchanged.  The clinician noted that the treatment regimen, including hydrea, for essential thrombocythemia had been adjusted to maintain platelet control.   

The Veteran contends he has CFS as a qualifying chronic disability under 38 C.F.R. § 3.317(a).  The Board has considered the Veterans reports of fatigue.  While the Veteran is competent to report experiencing fatigue, the issue of whether his fatigue symptoms meet the CFS diagnostic criteria or are otherwise attributable to an undiagnosed illness instead of sleep apnea or medication side effects is a complex medical question.  It concerns internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Due to the Veteran's status as a lay witness, his lay statements are not competent to establish a CFS diagnosis or that his fatigue is due to an undiagnosed illness or medically unexplained chronic multisymptom illness as opposed to an already service connected disability.  Id.; 38 C.F.R. § 3.159(a)(1).  

In this case, the Board finds that the medical evidence of record, in particular the August 2013 VA examiner's opinion that the Veteran has not ever had a CFS diagnosis, warrants greater probative weight.  The medical records do not indicate that fatigue manifests independently of any known clinical diagnosis.  There is no medical evidence supporting a CFS diagnosis.  Rather, it reflects that fatigue is a side effect of thrombocythemia treatment.  

Because the most probative evidence shows that the Veteran experiences fatigue, but not CFS, an undiagnosed illness, or a medically unexplained chronic multisymptom illness, 38 C.F.R. § 3.317 is not for application in this case.  Although fatigue is a sign or symptom of undiagnosed illness or a medically unexplained chronic multisymptom illness, the Veteran has a complex medical history with sleep apnea and medication side effects commonly associated with fatigue.  38 C.F.R. § 3.317(a)(1).   

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for CFS.  The benefit of the doubt doctrine is therefore not for application, and service connection for CFS is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III. Higher initial rating for irritable bowel syndrome (IBS)

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran currently has an initial rating for service-connected IBS of 30 percent prior to January 29, 2014 and noncompensable thereafter.  The disability is rated under Diagnostic Code (DC) 7319 for irritable colon syndrome.  38 C.F.R. § 4.114, DC 7319.  

Under the DC 7319 rating criteria, a 10 percent evaluation is assigned for moderate IBS, with frequent episodes of bowel disturbance with abdominal distress.  A maximum disability rating of 30 percent is warranted for severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

At the outset, the Board notes the Veteran is in receipt of the maximum schedular rating prior to January 29, 2014.  As explain below, the Board finds a uniform 30 percent rating for IBS is warranted throughout the appeals period.  
 
In his December 2009 claim, the Veteran described having stomach bloating, diarrhea, and constipation with persistent changes in his bowel movements.  

In May 2011, the Veteran complained about severe IBS symptoms with alternating diarrhea and constipation.  

July 2011 VA primary care records noted complaints about irregular bowel movements.  

December 2012 VA primary care records included reports of alternating constipation and diarrhea within 24 hours.  The Veteran took psyllium daily, but was unsure if it helped.  

At the August 2013 VA Gulf War examination, the Veteran described having intermittent diarrhea and constipation.  The clinician noted the Veteran was on long term narcotics.  The Veteran denied any precipitating factor for his IBS symptoms.  The examiner noted frequent episodes of abdominal distress with seven or more within the past twelve months.  She indicated malnutrition or weight loss was not associated with IBS.  She did not believe it affected the Veteran's ability to work.  

In January 2014, the Veteran was reexamined for IBS.  He reported having chronic constipation for many years, made worse since taking hydrocodone in 2009.  He currently used a psyllium supplement for treatment.  The examiner indicated the Veteran was relatively asymptomatic.  

April 2014 VA oncology clinic records showed that the Veteran complained about persistent IBS symptoms, described stomach burning.   

In his October 2014, the Veteran disagreed with the noncompensable rating for IBS.  He stated that his IBS symptoms had not improved.  

November 2014 VA primary care records included reports of continuing IBS problems.  He indicated the symptoms could be severe one day and fine the next day.  Clinical examination of his abdomen was unremarkable.  The clinician recommended restarting fiber and Mirlax as needed.  

In February 2015, a VA gastroenterologist reviewed the Veteran's chart.  He noted the diagnosis of IBS with alternating diarrhea and constipation.  The Veteran currently took fiber.  The clinician commented that the alternating bowel movements were drug induced.  He recommended adjustments to the current treatment regimen.   He indicated a gastroenterology consultation was not necessary at this time.    

In a July 2015 letter, a VA clinician confirmed that the Veteran had a 15 pound weight loss from November 2014 to July 2015.

In August 2015, the Veteran visited the VA gastroenterology clinic.  Currently, he complained about cramping with flatus.  It occurred on a daily basis.  He had diarrhea alternating with constipation four to five times per day associated with urgency.  It awakened him at night.  The diarrhea episodes lasted for three to four days.  For constipation, the episode lasted seven to eight days with very hard bowel movements.  The clinician noted an approximate twenty pound weight fluctuation.  The Veteran currently took hydrocodone for back pain.  Clinical examination of his abdomen was unremarkable.  Clinical studies were noted.  The clinician assessed IBS, mixed type.  He recommended a treatment plan.  
 
In August 2015, the Veteran reported that his IBS symptoms had not resolved.  He had weight loss, rectal bleeding, stomach pain and gas.  The symptoms appeared and disappeared within a short duration.  The November 2014 VA examiner incorrectly assessed the symptoms as resolved.  He further described frequent bloating and constipation in addition to diarrhea.  He referred to the July 2015 VA letter confirming weight loss.  

At the November 2015 hearing, the Veteran disputed the accuracy of the January 2014 VA IBS examination report.  He reported that at the time of examination his symptoms had briefly improved and returned shortly thereafter.  He explained that the symptoms would improve for a few days and then return.  He asserted that weight loss was an associated symptom.  He described an alternating pattern of constipation and diarrhea.  At times, his diarrhea would be so severe he could not leave the bathroom.  He continued to take medication to manage his symptoms.  

In May 2016, the Veteran was afforded another VA IBS examination.  He reported having good and bad days.  He was unable to obtain a balance between diarrhea and constipation.  It was unrelated to his diet.  He took fiber continuously for management.  The examiner noted frequent episodes of IBS with seven or more in the past twelve months.  He did not identify weight loss or malnutrition as complications.  He did not find any functional impact.

Based upon the above, the Board finds that a uniform 30 percent rating throughout the claims period is warranted for IBS.  38 C.F.R § 4.114, DC 7319.  Given the readily observable nature of IBS symptoms, the Veteran is competent to report them.  His reports do not reflect that the symptoms ever materially improved.  He explained why the January 2014 VA examiner misunderstood the chronic nature of his IBS symptoms and reiterated that the IBS symptoms had continued throughout the pendency of the appeal.  November 2015 hearing transcript, pp. 19-23.  The Board finds the Veteran generally credible in his reports.  Accordingly, the Board finds that from January 29, 2014, the nature and frequency of his reported IBS symptoms more nearly approximated alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.  

A 30 percent rating is the maximum schedular rating under DC 7319.  Id.  A higher schedular rating cannot be considered under the applicable rating criteria.  However, under certain circumstances VA may grant a disability rating outside of the rating schedule.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2017); 82 Fed. Reg. 57,830, 57,833 (Dec. 8, 2017).  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the Director of Compensation 
Service or his or her delegate is authorized to approve an extra-schedular evaluation commensurate with the average impairment of earning capacity due exclusively to the disability.  38 C.F.R. § 3.321(b)(1) (2017); 82 Fed. Reg. 57,830, 57,833 (Dec. 8, 2017).

The Board has compared the level of severity and symptomatology of the Veteran's IBS with the established criteria found in the rating schedule.  As explained below, the Board finds that the schedular criteria adequately contemplate all of the symptoms attributable to IBS and extraschedular consideration is not warranted in this particular case.  38 C.F.R. § 3.321(b)(1); Thun, supra.  

The currently assigned 30 percent rating for IBS under DC 7319 contemplates severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  In this case, the Veteran's IBS symptoms consist of alternating diarrhea and constipation with abdominal pain on a more near constant basis.  He is service-connected for hemorrhoids and symptoms attributable to this disability are not for current consideration.  38 C.F.R. §§ 4.14, 4.114, DC 7336.  There has been no evidence of ulcerative colitis (DC 7323), distomiasis (DC 7324), resection of the small intestine (DC 7328), resection of the large intestine (DC 7329), or fistula of the intestine (DC 7330) to warrant a schedular rating under an analogous DC.  38 C.F.R. §§ 4.20, 4.114.

The Board has considered the Veteran's assertion of unintended weight loss due to IBS.  See July 2015 letter; November 2015 hearing transcript p. 20.  However, weight loss on its face may be attributable to many causes and not necessarily result in impairment of earning capacity.  See 38 C.F.R. § 4.1.  The May 2016 VA examiner declined to identify weight loss or malnutrition as an IBS symptom.  Then, ongoing VA treatment records do not include unintended weight loss or malnutrition as an IBS symptom.  See September 2016 VA primary care records.  The Board finds the Veteran's assertion of unintended weight loss or malnutrition as an additional IBS symptoms resulting in decreased earning capacity less persuasive due to the general nature of weight loss and the conflicting medical evidence.  38 C.F.R. § 4.1; Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (Board may weigh evidence based upon plausibility and consistency with additional evidence).  

The record indicates that the Veteran has been gainfully employed during claims periods.  See November 2015 hearing transcript, p. 15; August 2013 VA work accommodation letter.  Further consideration of a total disability rating based upon individual unemployability (TDIU) is not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

For the foregoing reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that the maximum schedular 30 percent disability rating is warranted for IBS from January 29, 2014.  The preponderance of the evidence weighs against an initial rating in excess of 30 percent on an extraschedular basis.  


ORDER 
 
Entitlement to service connection for CFS is denied.

Entitlement to a 30 percent rating for service-connected IBS from January 29, 2014 is granted, subject to controlling regulations governing payment of monetary awards.

Entitlement to an initial rating in excess of 30 percent, on an extraschedular basis, for IBS is denied.  


REMAND

Regarding sleep apnea, a VA medical examination is required to fulfill VA's duty to assist with this claim.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical evidence confirms a current sleep apnea diagnosis based upon polysomnography results.  The Veteran's reports about sleep disturbances, to specifically include snoring and excessive somnolence, starting in service are sufficient to show a nexus for purposes of triggering VA's to duty to assist in furnishing an examination.  Id.; November 2015 hearing transcript, p. 16.  
	
Regarding neurological disturbances of the hands, fingers, toes and feet, another VA medical examination is needed.  The August 2013 VA Gulf War examination is inadequate to evaluate these claims.  The examiner did not find any current neurological disorder.  However, the Veteran has a complicated medical history with recurrent neurological disturbances that at times have been attributed to multiple sclerosis, lumbar radiculopathy and thrombocytosis.  His recurrent neurological symptoms and medical history were not adequately considered in the August 2013 VA Gulf War medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA attempts to provide an examination, it must be adequate for adjudication purposes).  Another VA neurological medical examination is needed as detailed below.  The Board further observes that a service connection claim for thrombocytosis is pending appeal and this claim may be intertwined with the instant neurological claims.  

Regarding the claimed low back disability, another VA examination is needed.  The August 2013 VA medical opinion reflects that the low back disability was not due to or the result of the service-connected right hip disability.  Although the Board is permitted to make inferences from the VA examination report, it does not extend to making a medical determination, such as aggravation.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  The Court of Appeals for Veterans Claims (CAVC) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are generally insufficient to address the question of aggravation under § 3.310(b).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  In light of these Court decisions concerning secondary service connection medical opinion adequacy, the current VA medical opinion is inadequate.  An additional VA medical opinion is needed as instructed below.

Regarding a higher initial rating for osteoarthritis of the right hip, another VA examination is needed to obtain all required findings to ascertain the amount of motion loss from functional impairment.  The May 2016 VA examiner reported pain with right hip motion in flexion and extension planes.  However, the degree at which pain began was not recorded.  Then, the examiner declined to assess motion loss in terms of degrees during flare-up due to his inability to observe the Veteran.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  As such, a new VA examination is necessary to properly assess the severity of the Veteran's right hip disability as pertaining to the Veteran's functional limitations and additional limitation of motion due to flare-ups.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain updated VA treatment records and afford the Veteran another opportunity to submit any additional evidence he wants considered in connection with the remaining claims.  

2.  After securing any additional records above, schedule the Veteran for a VA sleep apnea examination with an appropriately qualified clinician to address the nature and etiology of the Veteran's sleep apnea condition.
	
The electronic claims file must be made available to the examiner for review.

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current obstructive sleep apnea is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service, to include consideration of the Veteran's statements about the onset of snoring and sleep disturbance symptoms in service. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the statements from the Veteran that his symptoms of sleep apnea began during active military service.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  After securing any additional records above, schedule the Veteran for a VA neurology examination with a neurologist to address the nature and etiology of the Veteran's neurological disturbances of his bilateral hands, fingers, feet and toes.
	
The electronic claims file must be made available to the examiner for review.  A complete neurological evaluation, including any indicated clinical testing, must be completed.

After a complete review of the Veteran's medical history and clinical evaluation, the neurologist must provide the medical opinions requested below.  

a) Indicate all current disabilities which are manifested by neurological disturbances of his bilateral hands, fingers, feet and toes.  Current disability includes any manifestation since approximately November 2009 when he filed the instant claims and includes any symptoms, even if they resolve during the pendency of the appeal. 

b) Did such any such disability above have its onset in or is etiologically related to the Veteran's active duty service, to include as due to environmental exposures during August 1990 to April 1991 Southwest Asia service?

c)  Are any there any neurological symptoms that are due to an undiagnosed illness or medically unexplained chronic multisymptom illness?  

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the statements from the Veteran that his symptoms of neurological disturbances affecting his hands, fingers, toes and feet began during active military service.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  After securing any additional records above, schedule the Veteran for a VA orthopedic examination with an appropriately qualified clinician to address the nature and etiology of the Veteran's lumbar spine disability.
	
The electronic claims file must be made available to the examiner for review.  A complete lumbar spine evaluation, including any indicated clinical testing, must be completed.

After a complete review of the Veteran's medical history and clinical evaluation, the examiner must provide the medical opinions requested below.  

a) Whether the Veteran's current lumbar spine degenerative disc disease and/or any other disorder of the lumbar spine found on examination are at least as likely as not (i.e., a fifty percent or greater probability) in part caused by or related to the Veteran's active military service, to specifically the in-service fall injury as described by the Veteran. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should discuss the lay statements from the Veteran regarding symptoms of low back pain and whether this low back pain is at least as likely as not related to any of the Veteran's current lumbar spine diagnoses and/or any other disorder of the lumbar spine found on examination. 

b)  If the answer to question (a) is negative, then whether the Veteran's any of the Veteran's current lumbar spine diagnoses, and/or any other disorder of the lumbar spine found on examination are at least as likely as not (i.e., a fifty percent or greater probability) either (i) caused by or (ii) aggravated by the Veteran's service-connected right hip osteoarthritis disability to include as result of any altered gait.  The examiner is advised that causation and aggravation are considered separate elements to the claim and the opinion must specifically reflect consideration to both the causation element and aggravation element.

The examiner should provide a complete explanation for all conclusions reached.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports to specifically include altered gait must be taken into account in formulating the requested opinions.

5.  After securing any additional records above, schedule the Veteran for a VA examination to determine the current severity of his right hip disability.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail. 

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia, as well as the degree at which pain begins.

In addition, the examiner must address any additional functional impairment or limitation of motion due to flare-ups, even if the Veteran is not currently experiencing a flare-up.  The examiner must ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means, such as the medical treatment records and the Veteran's lay statements.  Such findings are consistent with the VA Clinician's Guide.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


